DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Applicant’s response filed 8 tuned 2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 9 December 2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 10 and 14-16 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 March 2019.
Claims 1, 2, 6-8, 17, 18, 22 and 23 are under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). This rejection is repeated for the same reasons of record as set forth in the Official action mailed 9 December 2021. A response to applicant’s traversal follows the reiterated rejection below.
The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: the kinase inhibitor formulae explicitly recited in claim 17 (and 18 by dependency) do not appear to share a common structure that relates to their function. While each recited structure comprises 5 and 6 member rings, each such structure has a unique conformation of such rings compared to each other structure. Moreover, there is no evidence of record to suggest that any shared structure between each of the kinases inhibitor alternatives is responsible for their function as kinases inhibitors. In the lack of such a showing, the grouping of the kinases inhibitor alternatives is considered to comprise an improper Markush grouping since there does not appear to be a substantially shared structural feature responsible for a common use. 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).

Response to Traversal
Applicant traverses the instant rejection by asserting that claim 17 and its dependent has been amended to recite a group of three alternative kinase inhibitors structures. Applicant submits that the kinase inhibitor structures recited in claim 17 shares the common structure of formula I. However, it is noted that the first remaining structure recited after amendment in step”(B)” does not share a common core structure with the remaining recited structures, or formula I. The rejection is maintained accordingly. It is also noted that withdrawn claim 9 recites the same structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 17, 18, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over O’Grady et al. (“O’Grady”; BMC Cancer 2005, 5:125) in view of Kypta et al., (“Kypta”; U.S. Pre-Grant Publication Number 2009/0304663, see IDS filed 6/16/2018; of record). This rejection is repeated for the same reasons of record as set forth in the Official action mailed 9 December 2021. A response to applicant’s traversal follows the reiterated rejection below.

O’Grady teaches that coadministration of kinase inhibitors with nucleic acids capable of carrying out RNAi (i.e. a siRNA, see page 3 of 10, left column) increased the potency of the kinase inhibitors against cell signaling components involved in cancer. O’Grady teaches that the combination of these two targeted agents was shown to increase the efficacy of EGFR and MEK-1 kinase inhibitors, leading to possible implications for overcoming or preventing drug resistance, lowering effective drug doses, and providing new strategies for interrogating cellular signaling pathways in the treatment of cancer. See abstract. Accordingly, the teachings of O’Grady are considered to be specifically contemplated by the authors as applying widely to a variety of small molecule inhibitors and RNAi components. O’Grady does not teach the use of the kinase inhibitor 6-BIO to achieve GSK inhibition.
Kypta teaches methods of inhibiting prostate cancer cell proliferation in vitro and in vivo by simultaneously delivering a GSK inhibitor coformulated with an anti-cancer compound such as an androgen receptor inhibitor (e.g., anti-androgen) [0092-0105, 0176], see claims 1-14 of Kypta). Kypta teaches the GSK inhibitor is 6-BIO. Kypta teaches that the GSK inhibitor can be a siRNA nucleic acid [0036-0038]. siRNA molecules comprise antisense nucleic acids as required by claims 7 and 22.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Kypta by combining the use of kinase inhibitors with small oligonucleotide inhibitors such as a siRNA for the same reason set forth by O’Grady, i.e. to enhance the activity of kinase inhibitors towards inhibiting the growth of cancer cells. O’Grady teaches that the combination of specific kinase inhibitors and oligonucleotides capable of engaging in RNAi targeted towards pathways known to be active in cancer proliferation enhances the activity of the specific kinase inhibitors towards inhibiting cancer cell growth. The fact that Kypta teaches the use of both the GSK inhibitor 6-BIO and siRNAs directed to GSK for the purpose of treating prostate cancer renders their combination obvious, since O’Grady teaches that such combinations enhance the activity of these effector molecules against pathways known to be active in cancer.
 	Accordingly in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was made.

Response to Traversal
Applicant argues that O’Grady fails to teach or suggest the use of the claimed GSK inhibitors of formula I, much less the coadministration of nucleic acids and a combined effective amount of the claimed GSK inhibitors of formula I as set forth in amended claim 1. This has been fully considered but is not persuasive. The rejection as set forth explicitly addresses this matter, relying on Kypta for a teaching of 6-BIO for inhibition of GSK-3, and also for administration of siRNA and antisense for inhibition of same. Kypta teaches that these medicaments are useful for treating prostate cancer, specifically contemplates GSK-3 inhibitors as anti-cancer agents, and discusses the use of combinations of anti-cancer agents at ¶¶ 92-101. Regarding the claimed requirement for “coadministering” the nucleic acid with 6-Bio, it is noted that the instant specification at ¶ 115 defines that “[c]oadministration is meant to include simultaneous or sequential administration of the compounds individually or in combination”. Accordingly, coadministration encompasses at least “sequential administration”. Finally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is further argued that Kypta fails to teach or suggest co-administration of nucleic acids and a combined effective amount of the claimed GSK inhibitors of formula I the instant claims. This is not persuasive. If Kypta did in fact teach what applicant claims it does not, Kypta would have been cited as an anticipatory reference. The present rejection is a rejection for obviousness, which is based on the combination of Kypta with O’Grady. As discussed above, Kypta teaches the use of both 6-BIO and siRNA/antisense as anti-cancer agents targeting GSK-3 for inhibition towards treating prostate cancer, and discusses using combinations of anti-cancer agents at ¶¶ 92-101. Moreover, it is prima facie obvious to combine treatments known to work separately for treating the same disease. Finally, O’Grady was relied upon for teaching that coadministration of a kinase inhibitor (which 6-Bio is) with a nucleic acid enhances the effect of the nucleic acid. Finally as above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
Applicant argues the presence of unexpected results. It is argued that GSK-3 inhibitors having the structure of formula I are particularly effective for increasing the delivery of nucleic acids into cells. Applicant refers to Table 1, which is alleged to show that of the classes of kinase inhibitors tested, GSK inhibitors are the most potent for increasing penetration of a nucleic acid into a cell. However, it is unclear why such results are unexpected. The experimental parameters do not inform as to which oligos were used, what the targets are, or what was measured, other than “fluorescence”. It is not clear what is alleged to be fluorescing. Thus these results are not considered unexpected since no comparison appears to be made to what one of ordinary skill in the art would expect, or how it would be unexpected in view of O’Grady, who teaches that administration of kinase inhibitors with a siRNA is capable of enhancing their activity in comparison with their use individually. Accordingly applicant’s arguments in this regard are unpersuasive, the rejection is considered proper, and is maintained accordingly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633